DETAILED ACTION
Information Disclosure Statement
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-7 are pending.  Claims 1 and 4 independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2022 and 7/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The examiner would like to point out that it has been held in the courts that the "applicant has [an] obligation to call the most pertinent prior patent to [the] attention of [the] Patent Office in a proper fashion." [Penn Yan Boats, Inc. V. Sea Lark Boats, Inc., et al. 175 USPQ 260 (DC SFla 1972)]. The examiner would appreciate the applicant identifying why the 200+ cited references over 36 pages are pertinent including relevant portions of the hundreds of documents cited.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 1, recites language to “comprising one or more waxes, a starch, and
mandelic acid associated with a thickener substantially uniformly dispersed in
the waxy phase.”  It is unclear and indefinite because the and in front of the mandelic acid makes the acid required but the “one or more” language makes the claim language unclear and indefinite.  For purposes of examination, Examiner has interpreted mandelic acid to be a required limitation in claim 1. Also, the term “substantially” in claim 1 is a relative term which renders the claim indefinite since the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, the compositions ingredients are mixed homogenously would encompass the claim language.
	Claim 7 recites “…step 2) melting one or more waxes and at least
one of an oil, a fatty acid, a fatty ester, a fatty alcohol, a soap, and a butter to
form a molten waxy phase…” which language is unclear and indefinite as to what ingredients are required in the claimed method.  Furthermore, it is unclear if the butter is the same dairy product in foods or language to describe an emulsion of chemical ingredients?  For purposes of examination, the latter is interpreted for BRI.  
	Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.”  See Ex Parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Klingman (US 8,992,898 B2).  
	Klingman examples 1 and 2 in col.15-16 illustrate by example an odor control composition meeting the claimed deodorant comprising 4-6 % mandelic acid, caffeine powder and cornstarch in an emulsifying wax having a pH of 4.5.  Figure 3 explicitly depicts a stick dispenser for the composition.  See the detailed description col.6,ln.53 and claims 1 and 6.  Accordingly the teachings of Klingman clearly anticipate the material limitations of the instant claims.  
	Alternatively, even if the broad teachings of Klingman are not sufficient to anticipate the material limitations of the instant claims, it would have been nonetheless obvious to one of ordinary skill in the art, to arrive at the claimed substantially uniformly dispersion because Klingman teach the use of similar materials (i.e. mandelic acid, caffieine, emulsifying wax) and in the similar production steps (i.e. mixing homogenously) to produce the deodorant.  

Claims 1-7 rejected under 35 U.S.C. 103 as obvious over Prieto et al. (WO2012174091A2).
	Prieto et al. teach a personal care deodorant (see page 16,ln.19) comprising mandelic acid (see page 49,ln. 23), and/or starch (see page 43,ln.8-9) and page 30,lines 5-10 teach silicone gums and waxes also encompassing the claim 2.
	In the example 1, (bottom paragraph of page 67) Prieto et al. guide one of ordinary skill to the claimed substantially uniformly dispersion by teaching continued mixing until the batch is uniform.   
	Prieto et al. teach the deodorant comprises polysiloxane silicone oils such has a viscosity at 25°C of at least 100,000 cps (see page 18,ln.26), specifically teaching a range of about 0.5 to about 1,000,000 centistokes which range encompasses the claimed range.  
	Limitation to an effective pH between 2 and 5.5 is taught by Prieto et al. teaching pH tuneable amido gellants having a terminal carboxylic acid group (e.g. , dioic acid structures) may be particularly suitable for gelling acid systems (i.e. , pH of less than about 5). See page 15,lines 4-6.  The teaching on page 15 encompasses claims 5-6.
	Regarding the method of claim 4, at least 3% mandelic acid is suggested on page49,ln.18-23 teaching about 3% mandelic acid. The thickener in an aqueous solution is encompassed by the prior art teaching structuring agents.  Examples of aqueous or water structuring agents include polymeric agents, natural or synthetic gums, polysaccharides structuring agents.  See page 27,ln20 -page 33,ln.15.  
	Example 1, describes heating each phase to 75-80C which one of ordinary skill can envisage to encompass the claimed melting.  Including an oil, a fatty acid, a fatty ester, a fatty alcohol is taught on page 21,ln.19-22.  A soap is taught on page 44,ln.24. 	Prieto et al. do not teach a butter to form a molten waxy phase, however, it is the examiners position that the pH tuneable gellant used in an oil phase including oils encompasses the claimed language.  See page 3,ln.32.  
	Claim 4, step 3) combining the thickened aqueous phase with the waxy phase is met by the art teaching their deodorant composition is an emulsion having a continuous aqueous phase (e.g. , oil-in-water and water- in-oil-in-water) or a continuous oil phase (e.g. , water-in-oil and oil-in-water-in-oil).  And the art teaching the oily phase structuring agent includes silicone waxes which and are semi-solids or solids at room temperature.  See page 32,ln.5.
	Claim 4, step 4) of combining a powder with the combination of the aqueous phase with the waxy phase is taught by Prieto et al. guiding one of ordinary skill to include powders as a pre-dispersion. See page 42,ln.32.
	Regarding claim 7, Prieto et al. suggest combining caffeine with at least one of the aqueous phase and the oil phase on page 48,ln.29-page 49,ln.5. 
	Also, page 67,ln.30-page 68,ln.12, describes a method where the same ingredients as claimed, are combined (phase A encompasses the claimed waxy phase and phase B encompasses the claimed thickened aqueous phase) which phases are combined with a suitable mixer and with heat as needed, until homogenous and the batch is uniform and the product is poured into a suitable deodorant container.  
	Prieto et al. do not exemplify an acidic deodorant comprising mandelic acid as required by the independent claims 1 and 4.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed acidic deodorant comprising mandelic acid as required by the independent claims 1 and 4 because Prieto et al. suggest that mandelic acid can be uniformly homogeneously incorporated into a deodorant as a desquamation active to shed the outer most layer of the skin in general. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761